United States District Court
Southern District of New York

 

x
ABEL CEDENO,
Plaintiff,
-against- Docket:
Filed: March 14, 2019
DEPARTMENT OF EDUCATION OF THE
CITY OF NEW YORK and CITY OF NEW VERIFIED COMPLAINT

YORK,

Defendants.

 

x
ABEL CEDENO, by and through his counsel, THOMAS D. SHANAHAN, P.C., does hereby
complain of the Defendants as follows:

1. Plaintiff ABEL CEDENO (“ABEL”) is an individual, residing in New York City, and was
formerly a full-time student in the New York City Department of Education’s Wildlife
High School (“Wildlife”).

2. Prior to attending Wildlife, Abel attended the following schools operated by the
Defendant DEPARTMENT OF EDUCATION: M.S. 318, |.S. 117 and IS. 227.

3. Defendant DEPARTMENT OF EDUCATION OF THE CITY OF NEW YORK {“D.0.E.”) is a
governmental organization or municipal corporation that is a political subdivision of
Defendant CITY OF NEW YORK.

4. Defendant CITY OF NEW YORK (“City”}is a municipal corporation duly formed pursuant

to laws of the State of New York.
5. Non-party Luz Hernandez (hereinafter “Luz”) is the mother of Abel. Non-party Jose
Ortiz (hereinafter “Jose”) is the step-father of Abel. At all times relevant, Abel was a
student in the New York City Public School system operated by the D.O.E.

Venue, Statues and Jurisdiction
6. Venue is proper as the cause of action herein accrued in the Southern District of New

York.

7. The following federal statutes are at issue: Title IX of the Civil Rights Act of 1964, 42
U.S.C. §2000h-2, and Title IX of the Education Amendments of 1972, 20 U.S.C.A. Sec.
1681, et seq. (Title |X”) and the Fourteenth Amendment (Deprivation of liberty and
property without due process of law and of violation of equal protection clause},
which prohibits recipients of Federal financial assistance from discriminating on the
based of sex in education programs or activities.

8. The New York State Dignity for All Students Act, N.Y.S. Education Law, Sec. 801-a,
New York State Constitution (Due process and equal protection violations) and New
York State Executive Law, N.Y. Exec. Law, Sec. 294, et seq., all prohibit discrimination or
disparate treatment based upon an individual's sex, gender and actual or perceived
sexual orientation.

9, The New York City Human Rights Law, N.Y.A.C.C. Sec. 8-101, et seq. and Chancellor's

Regulation A-832, as amended August 21, 2013, prohibit discrimination or disparate
treatment based upon an individual’s sex, gender and actual or perceived sexual

orientation.
10. A “Notice of Claim” was filed with the New York City Law Department on or about
December 17, 2017. The Notice of Claim specifically identified D.O.E. as a defendant
or party for purposes of litigation.

11. This Court is the court of original jurisdiction over the federal claims at issue. Abel
brings the pendent New York State and City claims as of right.

Preliminary Statement
12. Bullying in schools is an epidemic across the United States. Often, the bullying

involves a young child’s actual or perceived sex, gender, sexual orientation and/or
gender identity or expression. Bullying takes place during formative years, when
young people are already often confused about their sex, gender and their emerging
sexuality.

13. Far too often, children who do not conform to “normal” age-appropriate behaviors,
often as determined by their peers and/or bullies, are targeted for name calling and at
times violence. Given the seeming inability or unwillingness of some school
personnel to discipline bullies, children are too often preyed upon in an open and
notorious manner. These children suffer humiliation, mental anguish and depression.

14. Many of these children take their own lives rather than continue to be subjected to
the abuse.

15. The consequences of routine bully include: cutting class; lower grades; a reduced
likelihood of attending secondary educational institutions; lower levels of self-esteem;
and, higher levels of depression.

16. In many cases things get worse after a victim reports bullying. Retaliation by the

bullies and their friends is commen.
17.

18.

19,

20.

21.

22.

23.

24,

25.

We respectfully submit that most children forced to endure six years of emotional
abuse and physical violence similar to what Abel endured are not around to tell their
story.

Many take their own life to bring an end to their daily suffering.

This case is brought to remedy the complete failure of the Department of Educations,
numerous agents including teachers, counsellors, administrators and other support
staff, who failed to protect Abel over the course of six years from a pattern of
egregious bullying.

Facts Giving Rise to Violations Alleged Herein
Over the course of many years and continuing through many grade levels, Abel was

subjected to egregious bullying by peers based upon his sex, gender, actual or
perceived gender, gender non-conformity, sex and/or actual or perceived sexual
orientation.

Almost all D.O.E. employee including hall monitors, teachers, guidance counselors,
school and district administrators did nothing.

All failed to report the egregious and continuous conduct as required under various
laws, regulations and ordinances.

Abel, Luz and Jose reported the egregious bullying to officials at the schools attended
by Abel.

When Abel and his mother reported the bullying, rather than the situation improving,
it worsened.

Abel was subjected to retaliation by other students including physical violence.
26.

27.

28.

29.

30.

31.

32.

33.

Abel and his mother first reported that Abel was being bullied to officials of D.O.E. on
or about the sixth grade when Abel was twelve years old.

Abel and his parents repeatedly complained to the D.O.E. agents and administrators
over the course of six years as the bullying plead herein was taking place.
Accordingly, a special relationship, as that term is defined under relevant case law
and applicable statutes, was created between Abel and the Defendants, This special

relationship continued from 2012 to the present.

Synopsis of Escalating Pattern of Bullying

Fifth Grade
In fifth grade, Abel saw a television commercial for “Locks of Love”. The program

encourages people to grow and then donate their hair to children with cancer.
After seeing this commercial and continuing for the next five years, Abel began to
grow his hair long for purposes of ultimately donating it.

Sixth Grade
Sixth grade was the first school year Abel experienced bullying. The bullying coincided

with his ever-lengthening hair. Abel was tall and skinny, and kids began to pull his hair
and call him a girl.

After school officials viewed security footage of Abel being chased by other students
in the hallways and having his hair pulled among other forms of bullying, counselors at
M.S. 318 met with Abel.

Counselors continued to meet with Abel and Luz every few weeks. However, the
behavior continued. Upon information and belief, no disciplinary actions were ever

taken against the bullies.
34.

35.

36.

37.

38.

39.

40.

41.

42.

Seventh Grade
The bullying continued and worsened into the seventh grade when Abel attended |.S.

117.

The situation was exacerbated as Abel transferred to a new school and had no friends
to defend him.

Among the discriminatory and offensive comments that Abel had to endure was being
called a “faggot” and repeatedly told he “looks like a girl”.

The bullying and offensive conduct occurred almost every week and included having
his hair pulled, being pushed and shoved and having things thrown at him.

Although Abel, Luz and Jose brought the bullying to the attention of school
administrators, the bullying continued and to the best of their knowledge, no students

were disciplined.

Eighth Grade
Abel began “sex education/health class” in the eighth grade. This class proved

exceptionally traumatizing for Abel.

During class, students would yell out sexually inappropriate comments such as “Abel’s
a faggot”, a “girl” and “Abel likes that” in a reference to a Jesson on oral sex.

Another example is a teacher pointing out the prostate on an anatomical chart and
students yelling: “Abel likes that”.

Although three teachers were in the sex education classroom at all times, the bullies
were never subjected to discipline. Almost always, the comments were ignored by

teachers and Jthe class told to “settle down”,

6
43.

44,

45.

46.

a7.

48.

49.

50.

51.

52,

53.

Abel also began to experience more serious physical violence. On a regular basis, he
would be punched, kicked, hit and have items thrown at him all why enduring
discriminatory anti-gay epitaphs.

Abel, reported the bullying to Ms. Bernard, his dance teacher.

Ms. Bernard would permit Abel to remain in her classroom and comfort him.

Luz and other members of Abel's family grew concerned when Abel began returning
home from school with bruises on his body.

Abel describes the eight-grade as the time he “learned how to take a hit” and
remembers being grateful “no bones were broken”.

Also in the eighth grade, bullies began to steal belongings from Abel.

When Abel’s family questioned him about what had happened to his belongings, he
told them that he had “lost” them.

Among the property taken by other students were his backpack, cell phone and winter
coat (his coat was taken more than once).

Abel denied bullying but Luz, Jose and other family members suspected it. Luz went
to |.S. 227 and met with the Vice Principal on numerous occasions to report concerns
that her son was being bullied.

In addition, Jose, met with Ms. Langston, who was a upon information and belief, a
Dean and history teacher.

Ninth Grade
When Abel started in Wildlife, the bullying that Abel had experienced in middle school

continued.
54.

55.

56.

57.

58.

59.

60.

61.

62.

63.

64.

65.

The bullying included: derogatory names, embarrassing Abel in front of class; calling
him “faggot” and “sissy”; pushing him; and, pulling his hair.

The conduct occurred in class and in the hallways.

Abel reported the bullying to Mr. Ray, a guidance counselor at Wildlife.

Both Abel and Luz met with Mr. Ray (guidance counselor) and Mr. Keating (teacher),
at least once every two months in person.

Non-party Luz called Mr. Keating at least once or twice a week for most of the school
year to discuss the bullying.

Mr. Ray told Abel and Luz: “Ignore it’: “that’s how boys are”; and, “be smarter than
them”.

Given the school failed to seriously address the bullying, Abel and his family decided
that it was best for him to relocate to live with family in Tennessee.

Abel resided in Tennessee for approximately six months, and then chose to return to
New York. Abel returned because he missed his family and felt guilty about the
financial expenses his family was incurring for him to live in Tennessee.

When Abel returned to New York, he told Luz he did not want to return to Wildlife for
the tenth grade.

Luz and Jose went to the D.O.E. District office on Fordham Road on three separate
occasions.

The family requested that Abel be transferred to a new school.

After meeting with the family and with full awareness of the years of bullying Abel had

endured, the D.O.E. District Representative denied the request.
66.

67.

68.

69.

70.

71.

72.

73.

74,

75.

76,

77.

D.O.E. instructed Abel to return to class at Wildlife.

Jose was told by the D.O.E. representative: “Abel belongs to Wildlife and [they] cannot

change it”.

Tenth Grade
Upon returning to Wildlife, the taunts, discriminatory and anti-gay bullying continued.

The bullying included being pushed, prodded, called names and having his belongings
stolen.

The bullying took place in classrooms and in the common areas such as hallways in full
view of teachers and hall monitors.

Upon information and belief, none of the D.O.E. personnel who observed the bullying
reported it.

Abel again reported the bullying to two school counselors: Mr. Ray and Mr. Keating.
Mr. Ray told Abe! it was best for him to ignore the taunts and bullying.

After being told by Mr. Ray to ignore the bullying, Abel realized that school authorities
would not help him to stopped reporting what was happening.

Abel began to either allow kids to bully him or “cut class” to avoid being bullied.

At the end of tenth grade, Abel cut his hair and made the donation to children cancer
survivors.

With his haircut short, Abel hoped the bullying might Jessen in frequency and
intensity.

Unfortunately, things only got worse as Abel had been identified by bullies as

someone to be targeted for abuse.
78.

79.

80.

81.

82.

83.

84.

85.

86.

87.

88.

Eleventh Grade
In the eleventh grade, the bullying continued. Abel continued to be pushed, have

objects thrown at him both in class and in the hallways. The bully’s again stole
numerous personnel items belonging to Abel.

Among those items were his book bag and winter coat. On one occasion, Abel
reported some of the items stolen to the police department.

During classes, most notably math class, Abel continued to endure having pencils,
pens and other items thrown at him and teachers do nothing.

Abel’s eleventh grade math class was particularly rowdy and abusive.

Abel would leave class on his own and often times go to the guidance counselor’s
office (Ms. Evelyn).

Abel would complain to Ms. Evelyn about what was happening in class and that he did
not feel safe.

Although Abel would explain to Ms. Evelyn what was happening, she failed to report
the anti-gay bullying to school officials as required by law.

During the eleventh grade, Abel attempted suicide with sleeping pills.

Thankfully, his attempt was not successful.

Abel missed substantial days of school in the eleventh grade due to the bullying he
was forced to endure.

Abel chose to “cut class” rather than endure the relentless bullying.

10
89.

90.

91.

92.

93.

94.

95.

96.

97.

98.

Twelfth Grade (First Year)
In the twelve grade the bullying and homophobic taunts continued unabated.

Given the severity of the conduct and fact that school officials did nothing, Abel began
to protect himself by “skipping school” and hanging out with friends instead.
Although he had “cut class” before, in the twelve grade he missed substantially more
days resulting in Abel having to repeat the twelfth grade.

When he attended school and the bullying occurred, Abel would go to Ms. Evelyn’s
office.

Abel would explain to her what was happening. Although Ms. Evelyn comforted Abel
and provided him with a safe place away from the bullies, she failed to report the
bullying to school officials as required by law.

During this year, non-parties Matthew Mc Cree (hereinafter “Mc Cree”) and Ariane
Laboy (hereinafter “Laboy”) beat-up a close friend of Abel.

Abel was therefore aware of just how violent Mc Cree and Laboy were.

When Abel would come home from school, he would at times have bruises and would
go straight to his room and go to bed.

Although Abel denied being bullied, his family suspected it.

Luz went to Wildlife and complained. No action was ever taken in response to the

complaints.

11
Twelfth Grade (Second Year}
99. Abel only attended his “second year” of twelve grade for approximately one week.

 

100. Bullies at the school, including Mc Cree, Laboy and other members of the
“800YGZ Gang”, who operated freely within Wildlife, threatened Abel with serious
physical violence both on school grounds and after school.

101. Given Mc Cree and Laboy had a physical altercation with a close friend of Abel
the year before, Abel had personal knowledge of their propensity for violence.

102. As such, Abel grew very concerned for his safety and well-being.

On September 27, 2017, Mc Cree, Laboy and other students began pelting Abel with

pencils, pens and other items while calling him “faggot” and other epitaphs.

103. Although two teachers were present in the class room, they did nothing.
104. Abel left the classroom to compose himself in the bathroom.
105. He left on his own without seeking permission from the two teachers. After

composing himself, he returned to the classroom in the hope that the rowdy and
abusive behavior would not continue.
106. Upon returning, Abel was again pelted with pencils, pens and other items. Mc
Cree then approached Abel and began punching him in the face.
107. Laboy also approached Abel. In self-defense, Abel utilized a knife to protect
himself.
108. Abel was attacked by two students, Mc Cree and Laboy, who were not
threatened or provoked by Abel and who were intent on causing him great bodily harm.
109. All the while the two teachers, Mr, Jacobi and Mr. Kennedy, not surprisingly,

stood by and did absolutely nothing.

12
110. In self-defense, Abel brought a knife to school during the vicious assault by gang-
members Mc Cree and Laboy, utilized the knife in self-defense.

111. Abel’s actions in his own self-defense resulted in Mc Cree passing away and
Laboy being hospitalized.

Violent and Discriminatory Environment at Wildlife
112. Abel’s repeated reports to a guidance counselor at Wildlife were not reported as

required under Chancellor’s Regulation A-832.

113. In fact, Abel was told by the guidance counselor to “get over it”, “it was not such
a big deal” and “everything would be alright if he just ignored it”.

114. The conduct of the guidance counselor and senior administration of Wildlife is
contrary to the Dignity for All Student’s Act, Chancellor’s Regulation A-832 and federal,
state and city laws cited herein.

115. Upon information and belief, the Wildlife policy of concealing bullying at the
school from the Chancellor’s Office and other senior administrative officials, including but
not limited to the Title IX Administrator at the D.O.E., was not limited to Abel.

116. For example, in February 2017, another student attempted to hang himself in a
stairwell at the school after enduring bullying. Thankfully that student was not successful.
117. In a New York Times article about the stair-well suicide attempt, the child’s
grandmother, Ligia Figueroa, indicated that although the bullying had been reported to
Wildlife officials, nothing was done to ensure that it ended.

118. According to the New York Times, the child confirmed he had reported the

bullying to “a dean, the school social worker and the principal...but ultimately, all that did

was make the bullying worse”.

13
119. In. a video available online, another Wildlife student is taunted with anti-gay
epitaphs. in a school bathroom.

120. in October 2017, the principal of Wildlife, Defendant Jacobo, was removed from
the school and to a Field Support Center away from students.

121. Upon information and belief, safety and the overall education environment at
Wildlife deteriorated over the last few years. For example, in a 2016 survey, 55% of
students reported feeling safe at Wildlife and 19% of teachers there said they would
“eacommend” the school to parents. In 2013, 94% of teachers said they would
“recommend” the school to parents.

122. In early 2018, Wildlife was closed given the violence that permeated it’s
hallways and classrooms.

Conclusion
123. Abel no longer attends public school and has not graduated from high school and

received a diploma.

124. Abel was incarcerated at Riker’s Island for a three-month with murders, rapists
and other dangerous, violent felons.

125. Abel has sustained substantial emotional damage, including but not limited to
emotional distress damages that will continue throughout his life.

126, Abel is unable to focus and study for his G.E.D. or high-school equivalency,
requires medication to avoid anxiety and stress related panic attacks and is years behind
his peers in the context of completing high-school, attending college and moving forward
with his life.

127. Abel is currently taking numerous prescription medications to control his

14
anxiety, stress and emotional distress resulting from the abuse he was subjected to
beginning at twelve years old.
128. Abel has been damaged and will continue to suffer damages in an amount
currently unknown and to be determined in discovery.
As and For a First Cause of Action
Pursuant to the 14" Amendment and Title IX
129. While Abel was a student in schools operated by D.O.E., from 2011 until 2017, he
was subjected to harassment so severe and persuasive that it constitutes discrimination
based upon sex.
130. The collective Defendants actions and inactions in response to the harassment
violates the Equal Protection Clause of the Fourteenth Amendment to the United States
Constitution, and Title IX of the Education Amendments of 1972.
131. Unless enjoined by this Court, Defendants will continue to violate the Fourteeth
Amendment and Title IX.
132. The United States Attorney General and New York State Attorney General’s
offices have been served with a copy consistent with federal and state law as this is a case
of general public importance.
133. Abel has been damaged as a result of the unlawful conduct complained of herein
and can only be made whole by and through a judgment of this Court in his favor.
As and For a Second Cause of Action
Pursuant to New York City Human Rights Law
134. Abel repeats and restates all of the allegations previously pled herein as if fully

repeated.

15
135. Abel was subjected to discrimination so severe and persuasive that it constitutes
discrimination based upon sex, gender and/or his actual or perceived sexual orientation.
136. The collective Defendants and their agent’s actions and inactions in response to
the severe and pervasive harassment complained of herein violates the New York City
Administrative Code and Charter, §8-107(4) which makes it an unlawful discriminatory
practice to deny equal access, benefits and privileges to the public accommodation of a
public education based upon membership in a protected class including sex, gender
and/or actual or perceived sexual orientation.

137. Abel has been denied equal access to a public education by and through the
unlawful and egregious discriminatory acts complained of herein which took place over
the period of six years.

138. Abel has been damages as a result of the discriminatory conduct complained of
herein and can only be made whole by and through a judgment of this Court in his favor.

As and For a Third Cause of Action
Pursuant to New York State Human Rights Law

139. Abel repeats and restates all of the allegations previously pled herein as if fully
repeated.
140. Abel was subjected to discrimination so severe and persuasive that it constitutes

discrimination based upon sex, gender and/or his actual or perceived sexual orientation.
141. The collective Defendants and their agent’s actions and inactions in response to
the severe and pervasive harassment complained of herein violates the New York State
Executive Law, §296(4), et seg. which prohibits unlawful discrimination, bullying and

disparate treatment based upon sex, gender, gender-identity and sexual orientation.

16
142. The inaction of the defendants herein and their agents has resulted in a violation
of the New York State Executive Law.
143. Abel has been damages as a result of the discriminatory conduct complained of
herein and can only be made whole by and through a judgment of this Court in his favor.
WHEREFORE, Abel prays for an order of this Court entering judgment in his favor
and awarding actual, compensatory and punitive damages, future lost wages, reputational
damage, attorney fees, costs, injunctive and declaratory relief and such other, different and

further relief as is deemed just, equitable and proper.

Dated: New York, New York
March 13, 2019

 

 

Tho D. Shanahan, Esq. (TS-3330}
Tho PIC:

551 Fifth Avenue, Thirty-First Floor
New York, New York 10176
Phone (212) 867-1100, x11

tom@shanahanlaw.com

17
CLIENT VERIFICATION

State of New York =}
}ss:
County of New York }

Abel Cedeno, being duly sworn, does hereby swear that he has reviewed the substantive

contents of this Notice of Claim and the contents are true based upon his personal knowledge.
Where | use the the “term upon information and belief”, | believe those statements to be true.

ha) Gdiiis

Abel Cedeno

SWORN ME THIS 13"4

 
  
    

 

Thomas D. Shanahan
Notary Public - N.Y. State
No: 02SH633024
Expires: Sept. 14, 20.2)

hanahan Qualified in New York County

Notary Public

 

 

 

18
